Supreme Court, New York County (Charles H. Solomon, J.), rendered October 9, 2007, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the second degree, and sentencing him to a term of 3V2 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). We do not find the police testimony at the suppression hearing to be implausible or materially inconsistent with the testimony before the grand jury. Defendant’s behavior provided a sufficient basis for the protective actions taken by the officers (see People v Benjamin, 51 NY2d 267, 271 [1980]). Concur—Tom, J.P., Gonzalez, Williams, Moskowitz and Freedman, JJ.